Citation Nr: 0842657	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-29 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hypertension.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of cerebral vascular accident with 
Gerstmann's syndrome and cognitive disorder.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from February 1984 to May 
1988.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to a higher rating for 
hypertension.  Service connection was granted for residuals 
of cerebral vascular accident with Gerstmann's syndrome and 
cognitive disorder.  A 100 percent rating was assigned from 
December 3, 2004 and a 10 percent rating was assigned from 
July 1, 2005.  

The Board notes that in September 2006, the veteran requested 
a hearing before the Board.  However, the veteran 
subsequently withdrew his request in September 2008.  In a 
separate decision, the AOJ denied the claim for special 
monthly compensation.  The veteran did not appeal.


FINDINGS OF FACT

1.  The service-connected hypertension is principally 
manifested by systolic blood pressure readings from 108 to 
154 and diastolic blood pressure readings from 69 to 102 with 
continuous medication for control; there are no objective 
findings of diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more. 

2.  The service-connected residuals of cerebral vascular 
accident with Gerstmann's syndrome and cognitive disorder is 
principally manifested by mild to moderate receptive and 
expressive aphasic deficits that cause slowness and 
difficulty comprehending spoken language during conversation 
which is productive of occupational and social impairment 
with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7101 (2008). 

2.  The criteria for an initial disability evaluation of 50 
percent for residuals of cerebral vascular accident with 
Gerstmann's syndrome and cognitive disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, 4.130, Diagnostic Codes 8007, 9326 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. Id. at 126-127.  

The Court has also held that, in determining the present 
level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Rating criteria for hypertension

Under Diagnostic Code 7101, a 10 percent rating is assigned 
for diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or where an individual 
with a history of diastolic pressure predominantly 100 or 
more requires continuous medication for control.  A 20 
percent rating is assigned for diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  A 40 percent rating is assigned for diastolic 
pressure predominantly 120 or more.  A 60 percent rating is 
assigned for diastolic pressure predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

Note (1) to Diagnostic Code 7101 states that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm. 



Rating criteria for organic diseases of the central nervous 
system

Diagnostic Code 8007, embolism of vessels of the brain, 
provides that, following an initial rating of 100 percent for 
six months, the disability shall be rated based on residuals, 
at a minimum rating of 10 percent.  38 C.F.R. § 4.124a, 
Diagnostic Code 8007 (2008).  Neurological conditions and 
their residuals are to be rated in proportion of the 
impairment of motor, sensory or mental function.  38 C.F.R. 
§ 4.120.  

Additionally, the schedule requires that there be 
ascertainable residuals for the 10 percent minimum rating for 
residuals under Diagnostic Codes 8000 through 8025.  
Determinations as to the presence of residuals not capable of 
objective verification, such as headaches and dizziness, must 
be approached on the basis of the diagnosis recorded.  
Subjective residuals will be accepted when consistent with 
the disease and not more likely attributable to other 
disease, or no disease.  It is of exceptional importance that 
when ratings in excess of the prescribed minimum ratings are 
assigned, the diagnostic codes utilized as bases of 
evaluation be cited, in addition to the codes identifying the 
diagnoses.  38 C.F.R. § 4.124a, Note to Diagnostic Codes 8000 
through 8025 (2008).

Rating criteria for mental disorders

Dementia due to neurologic or general medical conditions is 
rated under Diagnostic code 9326 and the rating criteria for 
mental disorders.  

The rating criteria for rating mental disorders reads as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9326.  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

Standard of Review

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Entitlement to a disability rating in excess of 10 percent 
for hypertension.   

During the pendency of the appeal, the diagnostic code 
regarding hypertension was amended.  71 Fed. Reg. 52457-60 
(Sept. 6, 2006).  Effective October 6, 2006, a note was added 
after the rating criteria of Diagnostic Code 7101 concerning 
separate evaluations of hypertension and other heart 
diseases.  Because service connection is not in effect for 
other heart disease, the change to the regulation is 
inapplicable to the appeal at hand. 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for 
hypertension.  Under Diagnostic Code 7101, a 20 percent 
rating is assigned for diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101.  

VA treatment records and examination reports show that out of 
approximately 30 blood pressure readings, there were no 
findings of a diastolic reading of 110 or more or a systolic 
reading of 200 or more.  The VA treatment records dated from 
2003 to 2007 and the VA examination reports dated in 2005 
show that the systolic blood pressure readings ranged from 
108 to 154 and the diastolic blood pressure readings ranged 
from 69 to 102.  

The February 2005 VA examination report indicates that the 
veteran has been on blood pressure medication since 1992.  
The blood pressure reading in the left arm was 140/100 and 
the reading in the right arm was 139/87.  

Based on the medical evidence of record, out of approximately 
30 readings, none showed diastolic pressure over 110, or 
systolic pressure over 200.  The Board notes that neither the 
veteran nor his representative have specifically pointed to 
any blood pressure readings that predominantly showed 
systolic pressure at 200 or more or diastolic pressure at 110 
or more.

The Board must conclude that the evidence does not meet the 
criteria for a rating in excess of 10 percent for 
hypertension under Diagnostic Code 7101.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Thus, a preponderance of the evidence 
is against the veteran's claim for a disability rating in 
excess of 10 percent for the veteran's service-connected 
hypertension.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

The Board has also considered whether there is any evidence 
which would support a Remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  There is no medical evidence or information 
showing that the veteran's service-connected hypertension has 
resulted in marked interference with employment or required 
any periods of recent hospitalization.  There is no evidence 
of hospitalizations for hypertension.  The evidence of record 
shows that the veteran is employed despite the hypertension.  
See the veteran's statement dated in May 2007.  There is no 
evidence that the service-connected hypertension presents an 
unusual or exceptional disability picture.  The Board finds 
that the disability picture is not unusual or exceptional and 
does not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a higher initial rating for residuals of 
cerebral vascular accident with Gerstmann's syndrome and 
cognitive disorder

In a May 2005 rating decision, service connection was granted 
for residuals of cerebral vascular accident with Gerstmann's 
syndrome and cognitive disorder.  A 100 percent rating was 
assigned under Diagnostic Code 8007 from December 3, 2004.  A 
10 percent rating was assigned from July 1, 2005.  In July 
2007, in a supplemental statement of the case, the RO 
indicated that the 10 percent rating was assigned under 
Diagnostic Code 9326 for residuals of cerebral vascular 
accident with Gerstmann's syndrome and cognitive disorder.  

Review of the medical evidence shows that the veteran 
sustained a left parietal temporal cerebrovascular accident 
in December 2004.  See the hospital records from S.& W. 
hospital dated in December 2004.  The veteran had confusion, 
difficulty with comprehension and speech, and headaches.  The 
headaches resolved in a few days.  The hospital records 
indicate that the veteran's deficits gradually improved but 
he still had difficulty with naming and fine motor skills.  
Occupational therapy and speech pathology was recommended.  
The veteran was admitted to physical medicine and 
rehabilitation.  See the S.&.W. hospital records dated in 
December 2004.  Upon admission, the veteran's speech was 
nonfluent with considerable word-finding difficulties.  There 
was a delay in response.  The impression was ischemic infarct 
predominantly cortical in the left temporoparietal region 
with mental status changes, headaches, aphasia, and 
impairment of fine-motor control (per occupational therapy).  
The veteran was discharged after one week.  Upon discharge, 
the veteran was ambulatory without difficulty but he had 
problems with communication, short-term memory, and he was 
not able to follow 2 step commands involving left and right.  
His ability to calculate improved.    

A February 2005 VA examination report indicates that the 
diagnosis was Gerstmann's syndrome to include finger agnosia, 
dyscalculia, right and left disorientation, and dysgraphia.  

A May 2005 VA examination report indicates that the veteran's 
condition had stabilized.  The examination report notes that 
the veteran's finger recognition and alexia had improved.  
The veteran was able to calculate numbers if the numbers were 
written down.  The veteran did not have problems with 
sensation.  There was no paralysis, pain, seizures, or 
headaches.  There was no right/left confusion, hemianopsia, 
or bowel or bladder impairment.  The veteran's sense of taste 
and smell was not affected.  Examination revealed that the 
veteran had problems with expression dysphasia and 
dyscalculia.  The examiner indicated that the veteran was not 
competent to manage his benefits.        

From December 3, 2004 to June 30, 2005, a 100 percent rating 
was assigned to the residuals of the cerebral vascular 
accident under Diagnostic Code 8007.  A 100 percent rating is 
warranted for the first six months after the cerebral 
vascular accident.  The schedule requires that there be 
ascertainable residuals for the 10 percent minimum rating for 
residuals under Diagnostic Codes 8000 through 8025.  
Determinations as to the presence of residuals not capable of 
objective verification, such as headaches and dizziness, must 
be approached on the basis of the diagnosis recorded.  
Subjective residuals will be accepted when consistent with 
the disease and not more likely attributable to other 
disease, or no disease.  It is of exceptional importance that 
when ratings in excess of the prescribed minimum ratings are 
assigned, the diagnostic codes utilized as bases of 
evaluation be cited, in addition to the codes identifying the 
diagnoses.  38 C.F.R. § 4.124a, Note to Diagnostic Codes 8000 
through 8025 (2008).

In the present case, the medical evidence shows that from 
July 1, 2005, the veteran does not have any motor or sensory 
function residuals due to the cerebral vascular accident.  In 
a July 2005 statement, Dr. T.J., of the S.&.W. Hospital 
Physical medicine and rehabilitation, indicated than the 
veteran was now fully functional, he was performing all work 
activities required for his work as a correctional officer, 
and he could manage his financial affairs.  A December 2005 
VA neurological examination report indicates that the 
veteran's condition had improved gradually.  It was noted 
that he no longer had problems with finger recognition or 
alexia.  He could calculate numbers if written down.  He did 
not have problems with expression dysphasia or problems with 
sensation or paralysis.  Examination revealed that motor and 
sensory examination was normal.  There was no dysphasia 
(either receptive or expressive), hesitancy to answer, or 
right to left confusion.  Calculation was good if the numbers 
were written down.  The veteran had normal gait, balance and 
reflexes.  The examiner indicated that the cerebral vascular 
accident did not affect the veteran's usual occupation or 
daily activities and the veteran reported that it did not 
cause him any problems.

A June 2007 VA neurological examination report indicates that 
cerebellar examination and motor examination was normal.  
Sensory was intact.  Gait was normal.  There was some 
evidence of aphagia.  There was no right/left confusion.  The 
veteran did not appear to have finger agnosia.  The veteran 
had complaints of headaches.  The examiner opined that the 
headaches were not due to the stroke.  

The Board finds that the medical evidence shows that the 
veteran does not have any motor or sensory impairment due to 
the cerebral vascular accident.  Clearly, prior to the end of 
the 100 percent temporary rating, the veteran had significant 
disability.  However, the December 2005 and the June 2007 
examinations establish improvement and confirmation of such 
improvement.  The veteran no longer had left/right confusion.  
There was no loss of sensation, he was able to walk and able 
to return to daily activities.  Furthermore, he no longer had 
a finger recognition problem.  Thus, a separate rating under 
a diagnostic code pertinent to neurological disorders is not 
warranted.  

However, there is medical evidence that that the veteran has 
cognitive impairment as a residual of the cerebral vascular 
accident.  As noted above, the RO assigned a 10 percent 
rating for this impairment under Diagnostic Code 9326, 
dementia due to other neurologic or general medical 
conditions, from July 1, 2005.  

38 C.F.R. § 4.126(c) states that dementia and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorder.  The RO assigned a 10 percent evaluation 
to the cognitive disorder as a residual of the cerebral 
vascular accident under the provisions of Diagnostic Code 
9326, for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  See 38 C.F.R. § 4.130, General Rating 
Formula for Mental Disorders.    

The Board does not agree with the evaluation assigned by the 
AOJ.  After a careful review of the evidence of record, and 
for the reasons expressed below, the Board finds that the 
evidence of record supports a 50 percent evaluation.  

VA treatment records show that the veteran underwent 
audiologic evaluation in February 2006.  The evaluation 
findings showed that the veteran had normal hearing for pure 
tone, bilaterally and his word recognition was good.  The 
examiner indicated that the veteran had a slow response and 
noted that the veteran's difficulty understanding speech was 
not due to peripheral hearing loss but was probably due to 
central auditory processing problems secondary to the stroke.  
A speech pathology evaluation was recommended.   

The veteran underwent a speech pathology assessment in 
February 2006.  He had complaints of difficulty with 
comprehending spoken language, reading comprehension, and 
oral word findings.  The assessment was mild to moderate 
receptive and expressive aphasic deficits that fully account 
for slowness and difficulty comprehending spoken language 
during conversation.  See also the March 2006 speech 
pathology consultation report.  It was recommended that the 
veteran continue with the therapy.   

A December 2006 VA psychiatric examination report indicates 
that the veteran had subjective complaints of problems with 
short term memory, difficulty writing reports, and 
understanding verbal instructions.  Mental status examination 
revealed that there was no evidence of disorganization in the 
formal thought process.  The veteran was able to express 
himself clearly.  He responded only to direct questions.  
Immediate recall of verbal material was impaired.  The 
veteran had difficulty with digit span.  Remote memory was 
grossly intact.  His mood was euthymic.  Affect was 
appropriate.  The Axis I diagnosis was cognitive disorder not 
otherwise specified, related to stroke.  His GAF score was 
70.  A June 2007 VA neurological examination report indicates 
that mental status examination was significant for 
substantial psychomotor delay in response.  

The evidence of record shows that the service-connected 
cognitive disorder as a residual of the cerebral vascular 
accident causes some occupational or social impairment.  The 
VA treatment records show that the veteran had mild to 
moderate receptive and expressive aphasic deficits that 
account for the veteran's slowness and difficulty 
comprehending spoken language during conversations.  The 
December 2006 VA psychiatric examination report indicates 
that the veteran's GAF score for the cognitive disorder not 
otherwise specified, related to stroke, was 70 which is 
indicative of some mild symptoms or some difficulty in 
social, occupational, or school functioning but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

Based on the record, the Board believes that the evidence, in 
its totality supports a finding of occupational and social 
impairment with reduced reliability and productivity.  The 
evidence of record shows that the veteran is able to work in 
his usual occupation despite the residuals due to the stroke.  
In the July 2005 statement, Dr. T.K.J., from the S.&.W. 
Hospital Physical Medicine and Rehabilitation, indicated that 
the veteran was able to perform all work activities required 
for his job and he was fully functional.  The December 2005 
VA neurological examination report indicates that the 
residuals of the cerebral vascular accident had no effect on 
the veteran's usual occupational or daily activities.  As 
noted above, the December 2006 VA psychiatric examination 
report indicates that the veteran had social and occupational 
impairment that caused some mild symptoms or some difficulty 
in social, occupational, or school functioning.  

There is evidence showing that the cognitive disorder due to 
the cerebral vascular accident caused occupational and social 
impairment with reduced reliability and productivity.  The 
June 2007 examiner established that the veteran had returned 
to work and we accept that the veteran must have his reports 
proof-read.  Although the veteran was able to follow 
commands, there was psychomotor delay.  "Multiple repeated" 
requests with variations in the statements were necessary 
before the veteran could comprehend the requested action.  A 
simple request that he point to an ear took several minutes 
for him to process.  In fact, the marked delay in response 
time and minimal responses made additional comments on the 
cognitive disorder not possible.  

Clearly, there are conflicts in the record.  One examiner 
assigned a 70 GAF and the veteran has returned to his place 
of employment.  However, other evidence establishes a delay 
in responding to instructions.  The evidence does not clearly 
establish reduced productivity.  However, the objective 
testing demonstrating delay in response establishes reduced 
reliability.  Under the circumstances, a 50 percent 
evaluation is warranted. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 50 
percent is not warranted for the service-connected cognitive 
disorder as a residual of the cerebral vascular accident 
under Diagnostic Code 9326.  There are no other objectively 
measurable residuals of the cerebral vascular accident that 
could provide a higher rating under a different diagnostic 
code.  The evidence supports a 50 percent evaluation and no 
higher. 

The Board finds that any additional staged ratings are not 
warranted in this case.  The Board has examined the record 
and finds that a 50 percent evaluation is warranted for the 
service-connected cognitive disorder from July 1, 2005.  It 
appears from the evidence that the disability has remained 
essentially constant since July 1, 2005.  Accordingly, a 
staged rating under Fenderson is not warranted. 

The Board has also considered whether there is any evidence 
which would support a Remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  There is no medical evidence or information 
showing that the veteran's service-connected cognitive 
disorder as a residual of the cerebral vascular accident has 
resulted in marked interference with employment or required 
any periods of recent hospitalization.  There is no evidence 
of any hospitalizations for the residuals of the cerebral 
vascular accident after December 2004.  The evidence of 
record shows that the veteran is able to perform all 
activities required by his job.  There is no evidence that 
the service-connected residuals of the cerebral vascular 
accident presents an unusual or exceptional disability 
picture.  The Board finds that the disability picture is not 
unusual or exceptional and does not render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, supra; 
Floyd, supra; Shipwash, supra.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the veteran in 
January 2005, before the initial original adjudication of the 
claims.  The letter notified the veteran of what information 
and evidence must be submitted to substantiate a claim for 
increased ratings, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006.  A June 
2008 letter satisfied the notice requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The claims were 
readjudicated in July 2008.  The Board concludes that the 
veteran has been afforded appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  Private records from the 
S.&.W. Hospital were obtained and associated with the claims 
folder.  VA treatment records dated from October 2000 to July 
2007 have been obtained an associated with the claims folder.  
There is no identified relevant evidence that has not been 
accounted for.  The veteran underwent VA examinations in 
2005, 2006, and 2007 to obtain medical evidence as to the 
severity of the veteran's disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to a disability evaluation in excess of 10 
percent for hypertension is not warranted, and the appeal is 
denied.  

Entitlement to an initial disability evaluation of 50 percent 
for residuals of cerebral vascular accident with Gerstmann's 
syndrome and cognitive disorder is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


